 Case 9:17-cv-00845-GLS-CFH Document 55 Filed 09/21/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
ROBIN McCRAY,
ADMINISTRATRIX OF THE
ESTATE OF AARON C.
JACKSON,1
                                                                 9:17-cv-845
                            Plaintiff,                           (GLS/CFH)

                     v.

COUNTY OF ONONDAGA et al.,

                   Defendants.
________________________________

                                  SUMMARY ORDER

       Aaron C. Jackson brought this action, alleging a 42 U.S.C. § 1983

claim and various state law claims against the County of Onondoga,

Onondaga County Department of Corrections, Correct Care Solutions,

L.L.C., Correct Care Recovery Solutions, L.L.C, Betty Carlisle, Mary Anne

Hughes, and Alexandria Aloi. (Am. Compl., Dkt. No. 32.) Jackson has

since died. (Dkt. No. 46.) Pending is defendants’ motion to dismiss, (Dkt.

No. 38), and a cross-motion to amend the amended complaint by

substituted plaintiff Robin McCray, Administratrix of the Estate of Aaron C.


       1
         The unopposed motion to substitute a party because of death, (Dkt. No. 54), is
granted, and the Clerk is directed to amend the docket to reflect that Robin McCray,
Administratrix of the Estate of Aaron C. Jackson, has been substituted as plaintiff.
 Case 9:17-cv-00845-GLS-CFH Document 55 Filed 09/21/20 Page 2 of 5




Jackson, (Dkt. No. 41). For the following reasons, defendants’ motion to

dismiss is granted, and McCray’s cross-motion to amend the amended

complaint is denied.

      On August 3, 2017, Jackson commenced the instant action. (Compl.,

Dkt. No. 1.) Defendants filed a motion to dismiss for failure to state a

claim, (Dkt. No. 14), which the court granted on January 28, 2019, (Dkt.

No. 29). However, in an abundance of caution, and despite the fact that

Jackson was represented by counsel, the court granted leave to amend.

(Id. at 11-12.)

      The court will not restate the facts insofar as they were recited in the

court’s prior order. (Id. at 2-3.) The only additional facts provided in the

amended complaint are (1) the allegation that Jackson was taken to

Upstate Medical Center, after having been denied medical treatment for his

diabetes, on September 13, 2016, (Am. Compl. ¶¶ 17, 18, 36, 37, 57, 58),

as compared to the original complaint, which provided only “September

2016” as the date, (Dkt. No. 1, Compl. ¶¶ 15, 16, 34, 35, 53, 54), and (2) a

paragraph listing Jackson’s insulin levels on certain specific dates, (Am.

Compl. ¶ 40). Nor will the court restate the applicable law insofar as it was

addressed at length in the court’s prior order. (Dkt. No. 29 at 5-10.)

                                       2
 Case 9:17-cv-00845-GLS-CFH Document 55 Filed 09/21/20 Page 3 of 5




      The amended complaint fails to meaningfully correct the deficiencies

identified in the court’s January 2019 Memorandum-Decision and Order.

For instance, in analyzing Jackson’s deliberate indifference claim, the court

noted that Jackson’s complaint did “not contain specific allegations of fact

indicating a deprivation of his rights by defendants,” and he “failed to allege

facts from which a court can reasonably infer that defendants acted with

deliberate indifference to his medical needs.” (Dkt. No. 29 at 6-7.) The

amended complaint fails to cure this deficiency, and, thus, McCray’s

deliberate indifference claim is dismissed for the same reasons as

previously explained. (Id. at 5-9.)

      As for McCray’s various state law claims, “[i]t is well settled that

where, as here, the federal claims are eliminated in the early stages of

litigation, courts should generally decline to exercise pendent jurisdiction

over remaining state law claims.” Klein & Co. Futures v. Bd. of Trade of

City of N.Y., 464 F.3d 255, 262 (2d Cir. 2006) (citations omitted). “In

deciding whether to exercise jurisdiction over supplemental state-law

claims, district courts should balance the values of judicial economy,

convenience, fairness, and comity.” Id. (citation omitted). Here, the court

sees no reason why the balance of those values would favor exercising

                                       3
 Case 9:17-cv-00845-GLS-CFH Document 55 Filed 09/21/20 Page 4 of 5




supplemental jurisdiction, and, thus, McCray’s state law claims are

dismissed as well.

      Finally, to the extent McCray seeks leave to amend in a

cross-motion, (Dkt. No. 41, Attach. 1), which fails to comply with Local Rule

7.1(a)(4), it is denied. Indeed, despite having requested an extension to

respond to defendants’ motion to dismiss, (Dkt. No. 39), which the court

granted, (Dkt. No. 40), McCray’s counsel acknowledged his failure to

comply with the Local Rules in attaching the proposed second amended

complaint to his motion papers, but stated that he was unable to do so

because of “other client and court obligations,” (Dkt. No. 41, Attach. 1).

Accordingly, McCray’s cross-motion to amend the amended complaint is

denied for failure to comply with the Local Rules of Practice and because

leave to amend was previously granted. See Binn v. Bernstein, No. 19 Civ.

6122, 2020 WL 4550312, at *34 (S.D.N.Y. July 13, 2020), report and

recommendation adopted, No. 1:19-CV-6122, 2020 WL 4547167 (S.D.N.Y.

Aug. 6, 2020) (“To grant Plaintiffs[’] leave to amend would be allowing them

a ‘third bite at the apple,’ which courts in this district routinely deny.”

(collecting cases)).

      Accordingly, it is hereby

                                         4
 Case 9:17-cv-00845-GLS-CFH Document 55 Filed 09/21/20 Page 5 of 5




      ORDERED that Jackson’s motion to substitute a deceased party

(Dkt. No. 54) is GRANTED; and it is further

      ORDERED that the Clerk is directed to amend the caption of this

matter to reflect that Robin McCray, Administratrix of the Estate of Aaron C.

Jackson, is substituted as plaintiff; and it is further

      ORDERED that defendants’ motion to dismiss (Dkt. No. 38) is

GRANTED; and it is further

      ORDERED that McCray’s cross-motion to amend his amended

complaint (Dkt. No. 41) is DENIED; and it is further

      ORDERED that McCray’s amended complaint (Dkt. No 32) is

DISMISSED; and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

September 21, 2020
Albany, New York




                                         5
